  Case 1:19-mj-00969-SJB Document 39 Filed 11/02/20 Page 1 of 1 PageID #: 87




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                     Case No. 19-MJ-969
-against-

BARBARA VALE,
                    Defendant.


                                 NOTICE OF APPEARANCE

              PLEASE TAKE NOTICE that the undersigned attorney, Erika C. Freeman, of the

law firm Sullivan & Cromwell LLP, who is a member in good standing of the bar of this Court,

hereby appears as counsel for Barbara Vale in the above-captioned action.

Dated: November 2, 2020
       New York, New York


                                               Erika
                                                 ik Freeman
                                               SULLIVAN & CROMWELL LLP
                                               125 Broad Street
                                               New York, NY 10004
                                               Tel: (212) 558-3748
                                               FreemanE@sullcrom.com

                                               Counsel for Barbara Vale
